RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 16a0162p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 CEDRIC CARTER,                                         ┐
                               Petitioner-Appellant,    │
                                                        │
                                                        │
        v.                                               >      No. 13-3996
                                                        │
                                                        │
 BETTY MITCHELL, Warden,                                │
                              Respondent-Appellee.      │
                                                        ┘
                        Appeal from the United States District Court
                       for the Southern District of Ohio at Cincinnati.
                    No. 1:98-cv-00853—Thomas M. Rose, District Judge.

                                   Argued: April 20, 2016

                              Decided and Filed: July 13, 2016

              Before: COLE, Chief Judge; CLAY and SUTTON, Circuit Judges.
                                   _________________

                                         COUNSEL

ARGUED: Keith A. Yeazel, Columbus, Ohio, for Appellant. Thomas E. Madden, OFFICE OF
THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee. ON BRIEF: Keith A.
Yeazel, Columbus, Ohio, for Appellant. Thomas E. Madden, Jocelyn S. Kelly, OFFICE OF
THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellee.
                                     _________________

                                          OPINION
                                     _________________

       CLAY, Circuit Judge. Petitioner Cedric Carter, who was convicted and sentenced to
death by an Ohio jury in 1992, appeals the order of the district court denying him a writ of
habeas corpus, which he had sought pursuant to 28 U.S.C. § 2254, and denying him a stay of the
federal habeas proceedings. For the reasons that follow, we AFFIRM.




                                               1
No. 13-3996                              Carter v. Mitchell                           Page 2


                                        BACKGROUND

                                      Factual Background

       In its decision affirming Carter’s conviction and sentence on direct appeal, the Ohio
Supreme Court described the facts giving rise to this case as follows:

       In the early morning hours of April 6, 1992, Frances Messinger was murdered
       while working alone as a clerk at a United Dairy Farmers convenience store
       (“UDF”) in Cincinnati. A grand jury returned an indictment charging appellant,
       Cedric Carter, in two counts, with aggravated murder in violation of R.C.
       2903.01(B) and aggravated robbery in violation of R.C. 2911.01 based on the
       events surrounding Messinger’s death. The indictment included a felony-murder
       death specification pursuant to R.C. 2929.04(A)(7), charging Carter with causing
       death while committing or attempting to commit aggravated robbery, and being
       the principal offender in an aggravated murder, or alternatively with committing a
       murder with prior calculation and design. Both counts also contained gun
       specifications. A jury found Carter guilty as charged and recommended that he be
       sentenced to death. The death sentence was subsequently imposed by the trial
       court.

       At approximately 2:15 a.m. on April 6, 1992, Carol Blum, a waitress working
       directly across the street from the UDF, dialed 911 and reported that she had just
       seen two black males running from the UDF. At trial, Blum testified that
       immediately prior to calling 911, she saw two men inside the UDF—one man in
       front of the counter with both arms extended toward the register with hands
       together pointing to something, and the second man behind the counter near the
       register. She saw the man behind the counter bend down, and then observed both
       men run out. The waitress did not see Messinger standing at any time while she
       was observing the incident. When Messinger’s body was discovered shortly
       thereafter, an unmelted ice-cream cone was found on the floor of the UDF in the
       area in front of the counter near the exit doors.

       On April 7 one Kenny Hill surrendered himself to authorities in connection with
       the Messinger murder. Based on information provided by Hill, police obtained a
       search warrant for an apartment at which Carter was temporarily residing. Carter
       was arrested in the early morning hours of April 8, 1992 during the course of the
       search which followed. During the search the police recovered the murder
       weapon, a .38 caliber Smith & Wesson five-shot revolver manufactured between
       1877 and 1891, the hammer of which must be pulled back manually prior to the
       firing of each round.

       Following his arrest, Carter was taken to police headquarters to be interviewed.
       At approximately 3:50 a.m. Carter signed a waiver of rights form, which recited
No. 13-3996                             Carter v. Mitchell                                Page 3


      his rights as delineated in Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct.
      1602, 16 L.Ed.2d 694. During the tape-recorded statement which followed,
      Carter admitted being present at the UDF during the course of the robbery, but
      initially identified Hill as the shooter. The police then discontinued taping the
      interview, and told Carter his statement was inconsistent with statements police
      had obtained from other witnesses. Upon resumption of the taping, Carter
      admitted that he was the shooter at the UDF robbery.

      At trial the state and the defense agreed to many of the facts surrounding the
      robbery. Both parties are in accord that three men were involved: Carter, Hill
      (who also entered the UDF store), and Virgil Sims (who drove the car used by
      Carter and Hill before and after the murder). It is undisputed that Carter shot two
      times and that one bullet lodged in a carton of cigarettes in a cabinet behind the
      cash register, while the second struck Messinger in her forehead, killing her.

      Carter testified at the trial and admitted involvement in the crime. Carter testified
      that he entered the UDF first (without a gun) and that Hill followed shortly
      thereafter, carrying with him the .38 caliber Smith & Wesson revolver. Carter
      ordered an ice cream cone, and while Messinger was standing at the cash register
      to accept payment for the cone, Hill passed the gun to Carter. Carter denied,
      however, that he had intended to kill Messinger. He testified that he had been a
      heavy user of crack cocaine; that he used significant amounts of alcohol,
      marijuana and crack cocaine during the period leading up to the murder; and that
      Hill was his supplier. Although Carter admitted that he entered the store with the
      intent to rob it, he testified that he and Hill had not talked about robbing the store
      until immediately prior to the robbery. He further testified that he never intended
      to be the one to hold the gun during the robbery. He admitted, however, that he
      knew the gun had bullets, and that Hill had showed him earlier in the day how to
      shoot it. He further admitted that before robbing the UDF the three had
      participated in “a lot” of robberies of drug dealers that same evening, and that
      only Hill had used the gun to threaten the victims in those robberies while Carter
      remained in the car. Carter testified that he first fired the gun at the floor to scare
      Messinger as she pushed the gun away and shut the register drawer. Carter
      testified he told Messinger to open the cash register, but she refused. He stated
      that Hill then suggested leaving, and that as they turned to leave, he fired a second
      shot when Messinger began fumbling in an apparent attempt to push an alarm
      button. Carter maintained consistently that he did not aim at Messinger, but
      instead aimed to fire a shot by her to scare her, and never intended to shoot her.
No. 13-3996                                Carter v. Mitchell                             Page 4


        Medical testimony established that Messinger was killed as a result of a bullet
        wound which entered her forehead slightly left of the midline. The bullet traveled
        sharply left to right, and front to rear, with a slight upward angle. No stippling or
        gunpowder burns were found on Messinger’s skin, indicating that the gun had
        been fired from a distance greater than one foot.

State v. Carter, 651 N.E.2d 965, 969–70 (Ohio 1995).

                                         Procedural History

Carter’s trial

        A jury in the Court of Common Pleas of Hamilton County, Ohio found Carter guilty of
aggravated murder on July 11, 1992. Four days later, the jury recommended a death sentence.
The trial court adopted the jury’s recommendation and sentenced Carter to death on July 30,
1992.

        Prior to trial, Carter was referred to specialists to determine whether he was competent to
stand trial, or was not guilty by reason of insanity. The evaluations, which were sent to the
prosecution as well as the defense by order of the trial court, indicated “malingering to avoid
prosecution” and mentioned Carter’s drug use and past abuse of women and included graphic
descriptions of his cruelty to animals.       (J.A. vol. 3, p. 938.)   The defense requested the
appointment of Dr. David Chiappone, a psychologist affiliated with the court clinic, as a
mitigation expert.     Dr. Chiappone’s assistant, a social worker named Edward Wantuck,
conducted extensive interviews with Carter’s family and friends, but the summaries of these
conversations (the “Wantuck reports”), were never given to the jury or introduced in any state
proceeding. By the time of his mitigation presentation at the sentencing phase of the trial, Dr.
Chiappone had been in contact with trial counsel for some two months, and had spent
approximately five hours with Carter. Dr. Chiappone estimated that he had previously testified
as a mitigation expert in six or seven capital trials.

        At the sentencing phase, trial counsel called Richard Spaulding, Carter’s stepfather, who
had known Carter for about three years, as a mitigation witness, but did not call Carter’s mother.
Carter then read an unsworn statement expressing remorse. Dr. Chiappone was the final witness
for the defense. On direct examination, trial counsel had Dr. Chiappone present a psychological
No. 13-3996                              Carter v. Mitchell                               Page 5


portrait that included some of the trauma that Carter had experienced during childhood, but also
touched on his drug use, abuse of women, interest in violence, and animal cruelty.                 Dr.
Chiappone evidently was hard to hear, at least initially. At various points early in his testimony,
jurors raised their hands to signal to the court that they could not hear the witness. During
deliberations, the jury requested a transcript of Dr. Chiappone’s testimony, which the court
denied. The jury recommended a death sentence on July 15, 1992.

Post-trial state court proceedings

       Carter took his initial direct appeal to the Ohio Court of Appeals, which affirmed his
conviction and sentence. State v. Carter, No. C-920604, 1993 WL 512859 (Ohio Ct. App. Nov.
3, 1993). The Ohio Supreme Court also affirmed Carter’s conviction and sentence. Carter,
651 N.E.2d at 980. The United States Supreme Court subsequently denied certiorari. Carter v.
Ohio, 516 U.S. 1014 (1995).

       Carter filed his first state post-conviction petition in 1996, which was denied. The Ohio
Court of Appeals affirmed the denial of relief, State v. Carter, No. C-960718, 1997 WL 705487
(Ohio Ct. App. Nov. 14, 1997), and the Ohio Supreme Court declined to hear the case because it
did not raise a substantial constitutional question. State v. Carter, 81 Ohio St. 3d 1467 (1998).
The United States Supreme Court again denied certiorari. Carter v. Ohio, 525 U.S. 848 (1998).

       In 1999, after filing a petition in federal court for a writ of habeas corpus, Carter returned
to state court to file an application to reopen his direct appeal pursuant to Ohio R. App. 26(B).
The Rule 26(B) application was denied by the Ohio Court of Appeals because Carter had failed
to show good cause for filing outside of the ninety-day time frame for Rule 26(B) applications.
State v. Carter, No. C-920604, 1999 WL 33441359 (Ohio Ct. App. Oct. 21, 1999). Carter did
not appeal this decision to the Ohio Supreme Court. Carter filed another 26(B) application in
2000. The Ohio Court of Appeals denied this application as well, and the Ohio Supreme Court
affirmed. State v. Carter, 757 N.E.2d 362 (Ohio 2001).

       In 2003, Carter filed another petition for post-conviction relief in Ohio state court, in
which he argued that he was mentally retarded and therefore could not legally be executed under
Atkins v. Virginia, 536 U.S. 304 (2002). The Ohio Court of Appeals reversed the trial court’s
No. 13-3996                              Carter v. Mitchell                              Page 6


denial of this petition, and remanded for an evidentiary hearing. State v. Carter, 813 N.E.2d 78
(Ohio 2004). Carter voluntarily dismissed this petition in 2005.

Federal court proceedings

       On November 12, 1998, Carter filed a fifty-count petition for a writ of habeas corpus in
the United States District Court for the Southern District of Ohio. In conjunction with the
federal habeas proceeding, Carter took the deposition of his trial counsel in 2000; that same year,
the federal court habeas record was expanded to include the entire trial file of trial counsel
Herbert Haas, including the Wantuck reports. In 2005, the district court held an evidentiary
hearing at which Carter’s appellate counsel testified. In 2006, the district court adopted the
report and recommendation of the magistrate judge denying relief as to all remaining habeas
claims and ordered Carter’s habeas petition dismissed in its entirety with prejudice.

       On appeal, this Court affirmed in part and reversed in part, and remanded for further
proceedings. Carter v. Mitchell, 693 F.3d 555 (6th Cir. 2012). Over a partial dissent from Judge
Sutton, the majority held that Carter’s 28th and 29th grounds for relief alleging ineffective
assistance of trial counsel at the penalty stage had not been procedurally defaulted:

       Carter also has not, in these two grounds for relief, expanded the scope of his
       claims from what he presented to the state courts. “To fairly present a claim to a
       state court a petitioner must assert both the legal and factual basis for his or her
       claim.” Williams, 460 F.3d at 806; see Clinkscale, 375 F.3d at 437. In order to
       satisfy this requirement, and avoid a procedural default, the petitioner’s federal
       habeas petition must be based on the same theory presented in state court and
       cannot be based on a wholly separate or distinct theory. Wong v. Money,
       142 F.3d 313, 322 (6th Cir. 1998). For example, in Wong, one of the grounds the
       petitioner asserted in support of her petition for habeas relief was based on
       allegations that she had received constitutionally ineffective assistance of counsel.
       Id. at 319. In the state court proceedings Wong had alleged only that counsel’s
       performance was deficient for failing to pursue an insanity defense. Id. at 319.
       However, in federal court, Wong additionally alleged that counsel was
       constitutionally ineffective for neglecting to undertake additional investigation
       into whether an alternate expert might have concluded that she was legally insane.
       Id. at 321. This Court held that the portion of the claim based on not undertaking
       a complete investigation was procedurally defaulted because Wong had not
       presented it to the state courts. Id. at 322; accord Williams, 380 F.3d at 968
       (holding that petitioner’s claims to the state courts alleging prosecutorial
       misconduct in improperly vouching for the credibility of a witness were
No. 13-3996                            Carter v. Mitchell                               Page 7


      insufficient to preserve claims based on other instances of prosecutorial
      misconduct).

      Carter’s twenty-eighth and twenty-ninth grounds for relief were fairly presented
      to the state courts and are not based on new or distinct theories insofar as they
      relate to the preparation of Carter’s mitigation expert and the failure of Carter’s
      mother to testify at his mitigation proceedings. On direct appeal to the Ohio
      Court of Appeals, Carter asserted in Assignment of Error X that:

              THE TRIAL COURT ERRED TO THE SUBSTANTIAL
              PREJUDICE OF DEFENDANT-APPELLANT IN ENTERING A
              SENTENCE OF DEATH WHEN DEFENDANT-APPELLANT
              WAS DENIED HIS RIGHT TO EFFECTIVE ASSISTANCE OF
              COUNSEL UNDER THE UNITED STATES CONSTITUTION,
              AMENDMENT VI.

              Issue 1. Has an accused been given effective assistance of counsel
              when his defense attorneys, in the penalty phase, elicit testimony
              from a mitigation expert when said testimony, taken as a whole, is
              very unfavorable to the accused?

              Issue 2. Has an accused been given effective assistance [of]
              counsel when his attorneys, lacking much in mitigatory evidence,
              fail to have the accused’s mother testify on his behalf?

      Similarly, Carter presented these issues in his direct appeal to the Ohio Supreme
      Court as Propositions of Law number X and XI. And, Carter raised these issues
      again in his petition for post-conviction review as his Sixth, Ninth, and Eleventh
      Causes of Action.

      In his petition for habeas corpus to the federal district court, Carter’s twenty-
      eighth ground for relief asserts that he was denied the effective assistance of
      counsel at the mitigation phase of his trial. The claim goes into some additional
      detail about the deficiencies of Dr. Chiappone’s testimony and how, in Carter’s
      view, it was caused by his failure to perform a diligent inquiry into Carter’s
      background. Additionally, Carter also specifically raises as part of this ground for
      relief counsel’s failure to have his mother testify. Similarly, Carter’s twenty-ninth
      ground for relief raises the issue of counsels’ [sic] ineffectiveness leading to the
      exclusion of evidence from the mitigation stage and, specifically, the trial court’s
      refusal to provide the jury with a transcript of Dr. Chiappone’s testimony.
      Therefore, because these claims were raised through a complete round of Ohio’s
      appellate process, they are not procedurally defaulted. Because the district court
      erred in concluding otherwise, we remand the matter to the district court for it to
      consider the merits of these claims in the first instance and whether either entitles
      Carter to a writ of habeas corpus.
No. 13-3996                               Carter v. Mitchell                                Page 8


Id. at 568–69. The opinion concluded:

        Carter did not procedurally default his twenty-eighth or twenty-ninth grounds for
        relief. Therefore, we AFFIRM in part, REVERSE in part, and REMAND for
        the district court to consider whether Carter is entitled to a writ of habeas corpus
        based on counsel’s performance at the penalty phase of trial or the trial court’s
        exclusion of evidence at the mitigation phase.

Id. at 569.

        The magistrate judge on remand issued a report and recommendation addressing the
following claims of ineffective assistance of counsel: trial counsel’s eliciting negative testimony
from Dr. Chiappone; trial counsel’s failure to call Carter’s mother to testify; and counsel’s
failure to object to the trial court’s refusal to give the jury a transcript of Dr. Chiappone’s
testimony. The magistrate judge recommended that relief be denied. Carter then moved to stay
the district court proceedings and hold them in abeyance while he introduced additional evidence
in state court that he had developed in federal habeas proceedings.                After ordering a
supplemental report and recommendation, the district court adopted this recommendation on
June 10, 2013.       On June 27, 2013, the district court adopted the magistrate judge’s
recommendation that the request for stay be denied. The district court entered its judgment and
issued a certificate of appealability as to the denial of the stay and as to what it considered “the
three issues remanded by the Sixth Circuit Court of Appeals”:

               (1) Was Petitioner denied effective assistance of trial counsel by his
        attorney’s eliciting unfavorable testimony from a mitigation expert during the
        penalty phase of his capital trial?
                 (2) Was Petitioner denied effective assistance of trial counsel by his
        attorney’s failure to call Petitioner’s mother as a witness during the penalty phase
        of the trial?
               (3) Was Petitioner denied effective assistance of trial counsel by his
        attorney’s failure to insist that the trial court provide the jury with a transcript of
        Dr. Chiappone’s testimony?

(R. 186, Order at Page ID 765.) Carter timely appealed.
No. 13-3996                               Carter v. Mitchell                              Page 9


                                          DISCUSSION

I. Scope of the mandate

        The parties dispute the scope of the remand order from the prior panel. We therefore take
this opportunity to clarify it.

Standard of review

        We review de novo the scope of our own mandates, “taking into account the letter and
spirit of the mandate.” United States v. Brika, 487 F.3d 450, 456 (6th Cir. 2007). District courts
are “bound to the scope of the remand issued by the court of appeals.” United States v.
Campbell, 168 F.3d 263, 265 (6th Cir. 1999). “The scope of a remand is determined by
examining the entire order or opinion, to determine whether and how the court of appeals
intended to limit a remand.”        Scott v. Churchill, 377 F.3d 565, 570 (6th Cir. 2004).
        “[W]hen confronted with a remanded case,” a district court must “determin[e] what part
of this court’s mandate is intended to define the scope of any subsequent proceedings. The
relevant language could appear anywhere in an opinion or order, including a designated
paragraph or section, or certain key identifiable language.” Campbell, 168 F.3d at 266–67
(footnote omitted). However, “individual paragraphs and sentences must not be read out of
context.” Id. at 267.

Remand order

        The parties look to different parts of the prior panel’s decision to support their respective
views of the mandate. The warden, like the district court, cites the finding of the prior panel that
“Carter’s twenty-eighth and twenty-ninth grounds for relief were fairly presented to the state
courts and are not based on new or distinct theories insofar as they relate to the preparation of
Carter’s mitigation expert and the failure of Carter’s mother to testify at his mitigation
proceedings.” Carter, 693 F.3d at 569. The warden also references a paragraph that apparently
guided the district court to its narrow reading of the mandate:

        In his petition for habeas corpus to the federal district court, Carter’s twenty-
        eighth ground for relief asserts that he was denied the effective assistance of
        counsel at the mitigation phase of his trial. The claim goes into some additional
No. 13-3996                               Carter v. Mitchell                             Page 10


       detail about the deficiencies of Dr. Chiappone’s testimony and how, in Carter’s
       view, it was caused by his failure to perform a diligent inquiry into Carter's
       background. Additionally, Carter also specifically raises as part of this ground for
       relief counsel’s failure to have his mother testify. Similarly, Carter’s twenty-ninth
       ground for relief raises the issue of counsels’ [sic] ineffectiveness leading to the
       exclusion of evidence from the mitigation stage and, specifically, the trial court’s
       refusal to provide the jury with a transcript of Dr. Chiappone’s testimony.
       Therefore . . . we remand the matter to the district court for it to consider the
       merits of these claims in the first instance.

Id. The confusion, or disagreement, may stem from the reference to the phrase “these claims,”
which in this context could plausibly be read to refer to the specific theories of ineffective
assistance of trial counsel raised before the Ohio Supreme Court, or to Claims 28 and 29 as pled
in the later federal habeas petition. Focusing on the language in the prior opinion to the effect
that “Carter’s twenty-eighth and twenty-ninth grounds for relief were fairly presented to the state
courts and are not based on new or distinct theories insofar as they relate to the preparation of
Carter’s mitigation expert and the failure of Carter’s mother to testify,” the district court ruled
that “the facial breadth of these claims as pled in the Petition is narrowed by the Sixth Circuit’s
reading of what was fairly presented to the Ohio courts” and concluded that its own “decision on
the remanded issues is limited to those claims the Sixth Circuit found were fairly presented to the
state courts.” (R. 163, Post-Remand Report and Recommendation at Page ID 560, 561).

       However, the district court overlooked other parts of the opinion that suggested
otherwise. When the panel summarized the full effect of its decision—in other words, what it
was remanding—it suggested that it was sending back Claims 28 and 29 in full.                  In the
introductory paragraph to the section of the opinion on the ineffective assistance of trial counsel
claims, it wrote:

       Carter properly preserved the claims based on ineffective assistance of trial
       counsel during the mitigation stage raised in his twenty-eighth and twenty-ninth
       grounds for relief. Therefore, we remand for the district court to determine in the
       first instance whether Carter is entitled to the writ based on his counsel’s
       performance at the mitigation stage of the proceedings.

Carter, 693 F.3d at 563. The concluding section of the opinion described its holding in the
context of a remand order to the district court:
No. 13-3996                                       Carter v. Mitchell                                 Page 11


         Carter did not procedurally default his twenty-eighth or twenty-ninth grounds for
         relief. Therefore, we . . . REMAND for the district court to consider whether
         Carter is entitled to a writ of habeas corpus based on counsel’s performance at the
         penalty phase of trial or the trial court’s exclusion of evidence at the mitigation
         phase.

Id. at 569. This summation of the holding is clear enough: because neither Claim 28 nor 29 for
habeas relief had been procedurally defaulted, the prior panel ruled that the district court was to
consider the merits of both claims on remand. Moreover, this section contains no qualifying
language regarding its remand of Claims 28 and 29, as might be expected if only portions of
those claims were being remanded.1 Thus, Carter is correct that the district court erroneously
narrowed the mandate of the prior decision.

II. Stay-and-abey order

Standard of review

         We review for abuse of discretion a district court’s denial of a stay of federal habeas
proceedings. Ryan v. Gonzales, 133 S. Ct. 696, 708 (2013).

Whether Carter may stay and abey federal habeas proceedings

         Having been denied relief in the district court based on the district court’s narrow reading
of the remand order, Carter seeks to pursue further proceedings. He is principally interested in
returning to state court, rather than a remand to the district court for consideration of Claims 28
and 29 (as previously remanded) on the existing record.

         Carter first raised the possibility of returning to state court to present additional evidence
in 2013 after the magistrate judge, on remand, ruled that Cullen v. Pinholster, 563 U.S. 170
(2011), barred the district court from considering additional evidence developed in federal


         1
             The decision also made clear that Claims 28 and 29 had been exhausted:
         Carter did not need to, nor attempt to, preserve grounds twenty-eight or twenty-nine through his
         Rule 26(B) application. These claims had already been squarely presented to the state courts
         through one complete round of the State’s established appellate review process. Therefore, the
         claims had been exhausted and were suitable for review by the federal district court when Carter
         filed his petition for a writ of habeas corpus.
Id. at 566.
No. 13-3996                                   Carter v. Mitchell                                   Page 12


habeas proceedings. In the eighteen years since filing his habeas petition, Carter has added to the
district court record what he describes as “a veritable mountain of new mitigation evidence” that
was never before any state court, and therefore moved to stay the federal proceedings while he
introduced the evidence in Ohio courts. (Pet.’s Br. at 45.) The district court denied a stay, ruling
that the Supreme Court had not allowed stays for “unexhausted evidence,” only for unexhausted
claims.2

        Pinholster indeed limited the “record under review” in federal habeas proceedings to “the
record before the state court,” precluding review of evidence developed in federal habeas
proceedings. 563 U.S. at 182; accord Hanna v. Ishee, 694 F.3d 596, 606 (6th Cir. 2012) (“even
if a petitioner was granted an evidentiary hearing pursuant to § 2254(e), the federal court must
disregard newly obtained evidence that supports a claim that was previously adjudicated on the
merits before the state court”) (footnote omitted). Carter concedes that the evidence added to the
federal court record but never before any state court cannot be considered in habeas proceedings.
Nevertheless, in an effort to evade Pinholster, Carter seeks to return to state court so that he can
change the record before it and, hopefully, recommence federal habeas proceedings with a more
favorable state court record. The question before us is whether he is entitled to a stay for this
purpose, and whether the district court abused its discretion in denying him one.

        As he did below, Carter looks to Rhines v. Weber, 544 U.S. 269 (2005), to persuade this
Court that the district court abused its discretion in denying a motion to stay the habeas
proceedings in the district court and hold them in abeyance while he presents an expanded body
of evidence in state court in support of Claims 28 and 29 of his federal habeas petition. The
district court was correct that Rhines concerned the availability of a stay for so-called “mixed”
petitions in which some claims had been exhausted in state courts and some had not; the word
“evidence” does not appear anywhere in Rhines. Id.

        In Rhines, the petitioner had filed an amended habeas petition asserting some thirty-five
grounds for relief. Id. at 272. Eighteen months after the petition was filed, the district court
found eight of those claims not to have been exhausted, at which point the 1-year AEDPA statute

        2
         The district court also found that the issues for which Carter sought a stay exceeded the scope of the
mandate, as it erroneously read the remand order.
No. 13-3996                               Carter v. Mitchell                              Page 13


of limitations had run. Id. Prior to AEDPA’s enactment, and the enactment of its 1-year statute
of limitations, the solution would have been simple: the district court would dismiss the petition,
“leaving the prisoner with the choice of returning to state court to exhaust his claims or of
amending or resubmitting the habeas petition to present only exhausted claims to the district
court”—with plenty of time to do so. Rose v. Lundy, 455 U.S. 509, 510 (1982) (requiring
exhaustion of all claims). Because the AEDPA statute of limitations had lapsed during the
pendency of the district court proceedings in Rhines, the option of refiling with only exhausted
claims was foreclosed. 544 U.S. at 272–73.

       The question remained as to whether, post-AEDPA, a petitioner could return to state
court to exhaust claims. The Supreme Court recognized that “[a]s a result of the interplay
between AEDPA’s 1-year statute of limitations and Lundy’s dismissal requirement, petitioners
who come to federal court with ‘mixed’ petitions run the risk of forever losing their opportunity
for any federal review of their unexhausted claims.” Rhines, 544 U.S. at 275. Thus, Rhines held
that district courts could stay federal habeas proceedings and hold them in abeyance in the
exercise of their discretion while a petitioner returned to state court, but cautioned that “stay and
abeyance should be available only in limited circumstances” because “[s]tay and abeyance, if
employed too frequently, has the potential to undermine” AEDPA’s purpose of finality and its
requirement that petitioners first seek relief in state courts. Id. at 277. It elaborated on the
standards for issuing a stay:

       Because granting a stay effectively excuses a petitioner’s failure to present his
       claims first to the state courts, stay and abeyance is only appropriate when the
       district court determines there was good cause for the petitioner’s failure to
       exhaust his claims first in state court. Moreover, even if a petitioner had good
       cause for that failure, the district court would abuse its discretion if it were to
       grant him a stay when his unexhausted claims are plainly meritless.

Id. Were a petitioner to meet these standards, a district court should grant a stay:

       [I]t likely would be an abuse of discretion for a district court to deny a stay and to
       dismiss a mixed petition if the petitioner had good cause for his failure to exhaust,
       his unexhausted claims are potentially meritorious, and there is no indication that
       the petitioner engaged in intentionally dilatory litigation tactics. In such
       circumstances, the district court should stay, rather than dismiss, the mixed
       petition.
No. 13-3996                                      Carter v. Mitchell                                      Page 14


Id. at 278.3

         Carter argues that not only has he met these standards, but Rhines permits stays for a
petitioner to “exhaust evidence”—in other words, to return to state court to submit additional
evidence to buttress claims already exhausted, as the prior panel ruled Claims 28 and 29 were.
(Pet.’s Br. at 29.) For the most part, the mitigating evidence Carter deems most relevant is
contained in the Wantuck reports, which were prepared in 1992 in anticipation of the sentencing
phase of the trial, but were never actually made part of any state court record. Thus, whether or
not this evidence might constitute a “mountain,” it is certainly not new.

         Carter seeks to use Rhines as an end-run around Pinholster, with the added benefit that a
return to state court might delay his impending death sentence for a substantial period. In
addition to arguing that he had no reason to return to state court prior to Pinholster, he
principally relies on Gonzalez v. Wong, 667 F.3d 965 (9th Cir. 2011), a post-Pinholster case
concerning a potential Brady violation that was only discovered during the course of federal
habeas proceedings.4 The dissent in Pinholster had posited that potential exculpatory evidence
discovered in federal habeas proceedings could constitute a new claim outside the bar to new
evidence announced by the majority, and the majority left open the possibility that this could
constitute a new claim. 563 U.S. at 186 n.10. Gonzalez took up this possibility—and took
advantage of the lack of clarity as to what constituted new claims—and ordered the district court
to stay the petitioner’s Brady claim while he presented the withheld evidence to state courts.

         3
           The warden also relies on Ryan v. Gonzales, 133 S. Ct. 696 (2013), in which the Supreme Court found no
stay warranted where the petitioners sought a stay of federal habeas proceedings while they were incompetent and
one petitioner’s claims could be adjudicated on the record alone. With respect to the other petitioner’s claims, “even
if [the petitioner] could show that [his final] claim was both unexhausted and not procedurally defaulted, an
indefinite stay would be inappropriate” because “AEDPA’s acknowledged purpose is to reduc[e] delays in the
execution of state and federal criminal sentences.” Id. at 709 (internal quotations and footnote omitted). Gonzales
reiterated Rhines’ concern about the potential for stays to undermine finality, especially in capital cases. “In
particular, capital petitioners might deliberately engage in dilatory tactics to prolong their incarceration and avoid
execution of the sentence of death. Without time limits [on stays], petitioners could frustrate AEDPA’s goal of
finality by dragging out indefinitely their federal habeas review.” Id. (quoting Rhines, 544 U.S. at 277–78).
         4
          Carter also derives support for his request for a stay from Trevino v. Thaler, 133 S. Ct. 1911 (2013),
which, he claims, “supports allowing a post-judgment stay to exhaust not only claims but newly developed evidence
in support of existing claims.” (Pet.’s Br. at 37.) Trevino concerned a petitioner who had not included a claim for
ineffective assistance of trial counsel at sentencing on direct appeal, and whose initial post-conviction counsel did
not include a claim for inadequate investigation and presentation of mitigating evidence. Because this case does not
concern the performance of state post-conviction counsel, Trevino is not instructive. Id.
No. 13-3996                                    Carter v. Mitchell                                     Page 15


667 F.3d at 980.         Gonzalez not only does not apply in this Circuit but is altogether
distinguishable; whereas in that case, the exculpatory evidence was in the prosecutor’s
possession, Carter simply neglected to submit relevant documents to the jury or attach much
additional information to his post-conviction petition.5

        Carter’s brief goes on at length about how trial counsel could have made better use of the
information contained in the Wantuck reports, but makes no allegation whatsoever that this
evidence was unavailable to Carter’s counsel on direct appeal or in state post-conviction
proceedings. The belated expansion of the federal court record to include Attorney Haas’ file
suggests that trial counsel may not have given appellate counsel the full file, which included the
Wantuck reports. From the trial transcript, Dr. Chiappone appears to have been a less than
engaging speaker; although the Wantuck reports may show that Dr. Chiappone or another
witness might have given a somewhat more compelling presentation, that does not by itself allow
us to extend Rhines stays to encompass “unexhausted evidence,” and does not entitle Carter to a
trip back to state court. Moreover, we are aware of AEDPA’s purpose of achieving finality, and
must keep that interest in mind when deciding the propriety of a stay. See Gonzales, 133 S. Ct.
at 709; Rhines, 544 U.S. at 277–78.               Allowing a petitioner periodically to discover (or
rediscover) information about himself would frustrate that goal, and could incentivize capital
defendants to “deliberately engage in dilatory tactics to prolong their incarceration and avoid
execution of the sentence of death.” Rhines, 544 U.S. at 277–78. Accordingly, the district court
did not abuse its discretion in denying a stay.

III. Merits of Carter’s claims

Standard of Review

        “On appeal of a denial or grant of a petition for a writ of habeas corpus, this Court
reviews the district court’s conclusions of law de novo and its factual findings for clear error.”
Gumm v. Mitchell, 775 F.3d 345, 359–60 (6th Cir. 2014). Where a state court adjudicates a
claim on the merits, AEDPA allows habeas relief only in limited circumstances:

        5
           Carter also relies on Cunningham v. Hudson, 756 F.3d 477 (6th Cir. 2014), in which we remanded to the
district court to determine whether stay-and-abeyance was appropriate where a petitioner had failed to exhaust his
claims. However, the prior panel found that Claims 28 and 29 had been exhausted.
No. 13-3996                              Carter v. Mitchell                             Page 16


       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim--

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254. The decision of a state court is contrary to clearly established federal law if
“the state court arrives at a conclusion opposite to that reached by [the Supreme Court] on a
question of law” or “confronts facts that are materially indistinguishable from a relevant
Supreme Court precedent and arrives at” an opposite result. Williams v. Taylor, 529 U.S. 362,
405 (2000). A state court unreasonably applies clearly established federal law “if it correctly
identifies the governing legal rule but applies that rule unreasonably to the facts of a particular
prisoner’s case.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014). An incorrect or erroneous
application of clearly established federal law is not the same as an unreasonable one; “relief is
available under § 2254(d)(1)’s unreasonable-application clause if, and only if, it is so obvious
that a clearly established rule applies to a given set of facts that there could be no ‘fairminded
disagreement’ on the question.” Id. at 1706–07 (quoting Harrington v. Richter, 562 U.S. 86, 103
(2011)). AEDPA deference applies under § 2254(d) even when a state court does not explain the
reasoning behind its denial of relief. Richter, 562 U.S. at 99. Federal courts “measure state-
court decisions against [Supreme Court] precedents as of ‘the time the state court renders its
decision.’” Greene v. Fisher, 132 S. Ct. 38, 44 (2011) (quoting Pinholster, 563 U.S. at 182).

       Ineffective assistance of counsel claims are governed by the standard set forth in
Strickland v. Washington, 466 U.S. 668 (1984), which requires a twofold showing: “First, the
defendant must show that counsel’s performance was deficient. This requires showing that
counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment. Second, the defendant must show that the deficient
performance prejudiced the defense.” Id. at 687. Strickland proclaimed that “[j]udicial scrutiny
No. 13-3996                              Carter v. Mitchell                              Page 17


of counsel’s performance must be highly deferential.” Id. at 689. Because § 2254(d)(1) of
AEDPA limits the circumstances in which federal courts may grant a writ of habeas corpus, the
Supreme Court has described habeas review of state court adjudications of ineffective assistance
of counsel claims as “doubly deferential.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

       A. Basis of Carter’s ineffective assistance of counsel claims

       Carter has not shown that the district court abused its discretion in denying a stay.
Although Claims 28 and 29 were remanded in full, Carter concedes in his brief that only portions
of these claims were presented to the Ohio courts on direct appeal and in post-conviction
proceedings. Unfortunately for Carter, the only course of action consistent with the prior panel’s
ruling that “Carter properly raised his claims based on ineffective assistance of trial counsel at
the penalty phase in both his direct appeal and state collateral proceedings, and the district court
erred by concluding otherwise,” Carter, 693 F.3d at 563, is to consider both claims decided on
the merits by the state courts, entitling the state courts to “deference” under 28 U.S.C.
§ 2254(d)(1). Richter, 562 U.S. at 99 (holding that even unexplained state court decisions are
entitled to deference under § 2254(d)(1)). Although the Ohio courts explained their rulings on
the merits with respect to the three theories addressed by the district court, the state court
decisions denying relief do not show any consideration of any of the other alleged errors Carter’s
trial counsel allegedly made at sentencing. As discussed, Pinholster bars federal courts from
considering any of the evidence Carter has developed in any potential future proceedings in
federal court. Remanding Claims 28 and 29 for full consideration by the district court would be
a fruitless exercise and a waste of judicial resources where there is simply no admissible
evidence that Carter could marshal to surmount AEDPA’s high bar. We will consider the merits
of the theories addressed by the court below.

               1. Eliciting negative testimony from Dr. Chiappone

       To the extent that Carter attempts to relitigate the merits of his ineffective assistance of
trial counsel claims, some additional background is necessary. For some two months prior to the
sentencing phase, Carter’s counsel had been working with Dr. David Chiappone, a psychologist
with the Hamilton County court clinic, whom counsel had selected as a mitigation expert and
No. 13-3996                              Carter v. Mitchell                             Page 18


who had then been appointed by the court. By the time of the mitigation hearing itself, the pre-
trial psychological evaluations, which contained the information about Carter’s cruelty to
animals, abuse of girlfriends, and obsession with guns, had long since been sent to the
prosecution. Before asking any substantive questions, counsel made clear that he had asked
Chiappone to give a balanced view of Carter’s history:

        Q. [B]efore we get started . . . some or many of the things that you are going to
        tell the jurors are negative towards Cedric Carter; is that correct?
        A. Yes.
        Q. But you promised that you will give the total picture when it’s helpful or
        hurtful to Cedric Carter’s position?
        A. Yes.
        Q. And that is always the way you are; is that correct?
        A. That is the way we prefer to present this information, yes.
        Q. And that is what our request has been; is that correct?
        A. Yes, sir, that is correct.

(J.A. vol. 6, p. 2143.)

        Dr. Chiappone began his presentation by testifying about Carter’s family history,
including his biological father’s rejection of him and his “strained relationship” with his mother,
who had apparently abused him as a child. (Id. at 2146.) Carter’s mother apparently “hit him
with a belt if he was bad” and gave him “whippings.” (Id.) She “encouraged [Carter] to fight
with peers when he was having problems with them to the point that she would threaten him with
a whipping if he would not fight.” (Id. at 2147.) According to Dr. Chiappone, Carter’s mother
reported “numerous physical problems, psychiatric treatment.” (Id.)

        Trial counsel then asked about Carter’s history of violent behavior:

               Q. Dr. Chapone [sic], I know much of this is not going to be positive
        towards Cedric but we have asked to you [sic] give the total picture to the jurors
        and we would like you to discuss his history of violence as you know it.
               A. It’s my understanding in talking to Cedric that he denies ever using a
        weapon before towards another human, although he used a BB gun when he was a
        youngster. He denies ever using a knife or cutting anyone. I understand he has
        had an adult prior record of resisting arrest and disorderly conduct.
No. 13-3996                             Carter v. Mitchell                              Page 19


               Q. That information – you saw the information that was provided to me by
       the prosecutors and that is the source of that information you are telling us now?
               A. That is correct.
               Q. Okay.
               A. Also as a youngster he was into burning animals. He would shoot BB
       gun [sic] at animals and hurt them. He would use firecrackers to hurt animals.
       He would throw animals. He would throw them in front of trains. He says he
       killed probably four different animals. He had difficulty controlling his anger and
       it came out even towards animals. It’s our understanding he has been physically
       abusive towards others: Mother claiming that Cedric would hit women that he
       would date, and it is our understanding also that he would beat up people on the
       street especially in this past year or so when he was using drugs. He was
       described as a bully and fighting with others.

(Id. at 2152–54.) Counsel later asked Dr. Chiappone at length about Carter’s use of drugs, to
which he was introduced by his sister’s boyfriend at the age of 13. Counsel’s decision to elicit
the negative testimony from Dr. Chiappone appears tactical; in light of the information already in
the hands of the prosecution, trial counsel could conceivably have thought that eliciting negative
information on direct examination in the context of other, more favorable information about
Carter would be less damaging than having the information come out on cross-examination.

               2. Failing to call Carter’s mother to testify

       At oral argument, Carter’s habeas counsel asked this Court for an opportunity to present
Carter’s “trauma narrative.” A core part of the trauma narrative that was presented at the
sentencing phase was Carter’s childhood abuse at the hands of his mother, with whom he
apparently had a “love/hate relationship,” according to Dr. Chiappone. (J.A. vol. 6, p. 2147.)

       Citing 1989 ABA professional guidelines for representation in capital cases, Carter
argues to this Court that trial counsel’s failure to call his mother fell so short of professional
norms as to violate his right to the effective assistance of counsel. ABA Guideline 11.8.3 states
that counsel “should consider” presenting “[w]itnesses familiar with and evidence relating to the
client’s life and development, from birth to the time of sentencing, who would be favorable to
the client, explicative of the offense(s) for which the client is being sentenced, or would
No. 13-3996                                  Carter v. Mitchell                                   Page 20


contravene evidence presented by the prosecutor.”6 The 1989 ABA guidelines also state that, at
sentencing, defense counsel “should consider presenting” certain topics including “[f]amily, and
social history (including physical, sexual or emotional abuse, neighborhood surroundings and
peer influence).”7        Carter would have us constitutionally require his counsel to call the
perpetrator of his child abuse, potentially undermining his own argument about the role abuse
played in his development. Such an argument cannot be squared with the permissive language of
the guideline, which stipulates only that defense counsel “should consider” calling witnesses
who have known the defendant since birth, much less with counsel’s traditional “discretion over
deciding which witnesses to call and how to examine them.” Frazier v. Jenkins, 770 F.3d 485,
504 (6th Cir. 2014) (citing Gonzalez v. United States, 553 U.S. 242, 249 (2008)).

        Moreover, it came out at trial that Carter’s mother had kicked him out of her house not
long before the murder—and Carter only made the fateful trip to the UDF after he was unable to
return to his mother’s house on the evening of April 5, 1992 because the door was locked.
Carter’s mother had also disrupted court proceedings at a pre-trial hearing. Thus, trial counsel
might have had good reason to consider calling Carter’s mother as a mitigation witness a
potentially risky or counterproductive move.

                   3. Transcript of Dr. Chiappone’s testimony

        The jury interrupted its deliberations after the sentencing phase to request a transcript of
Dr. Chiappone’s testimony. The trial court denied the request, stating:

        [O]ur policy is that the proceedings from which this testimony came . . . is a
        sentencing proceeding which was a relative [sic] short proceeding and, therefore,
        our policy is not to give you or reread testimony.
        The reason is it emphasizes – first of all, it was a short proceeding. It took place
        on Monday a short time ago and, secondly, it places an unfair emphasis to you on
        one part of the testimony as opposed to another.

        6
            “1989 Guideline 11.8.3”:
        http://www.americanbar.org/groups/committees/death_penalty_representation/resources/aba_guidelines/19
89-guidelines/1989-guideline-11-8-3.html. Viewed July 11, 2016.
        7
          “1989 Guideline 11.8.6”:
        http://www.americanbar.org/groups/committees/death_penalty_representation/resources/aba_guidelines/19
89-guidelines/1989-guideline-11-8-6.html Viewed July 11, 2016.
No. 13-3996                                     Carter v. Mitchell                                     Page 21


        So for that reason I will not reread the testimony.

(J.A. vol. 6, p. 2275–76.) Trial counsel did not object.8

        After the prior panel remanded the case, the magistrate judge issued a report and
recommendation recommending that Carter be denied relief on all three claims it considered
remanded. Carter filed objections to the report, in which he briefly mentioned the transcript
request in the context of the claim regarding his mother, but did not object to the magistrate
judge’s finding that he was not entitled to relief on his claim regarding the denial of the
transcript. With respect to the transcript claim, the supplemental report and recommendation
subsequently prepared by the magistrate judge stated only that Carter had made no objection
regarding the recommended disposition of the claim in the previous report. In his objections to
the second report, Carter repeated the passing reference to the transcript in the context of the
claim regarding his mother’s failure to testify. Both reports had included a notice at the end
instructing the parties to serve and file specific, written objections.

        In general, “the failure to file specific objections to a magistrate’s report constitutes a
waiver of those objections.” Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). However,
the requirement of filing specific objections is not jurisdictional, and we sometimes excuse
waiver “in the interests of justice.” Henson v. Warden, London Corr. Inst., 620 F. App’x 417,
420 (6th Cir. 2015) (quoting Thomas v. Arn, 474 U.S. 140, 155 (1985)) (declining to excuse
waiver). In a few limited circumstances, we have been willing to excuse the waiver of an issue:

        (1) if the case is “exceptional” and declining to review the issue would “produce a
        plain miscarriage of justice”; (2) if hearing the issue “would serve an overarching
        purpose other than simply reaching the correct result in this case”; and (3) if the
        issue is presented with sufficient clarity such that no factual development would
        be required and resolving the issue would promote the finality of litigation in the
        case.

Henson, 620 F. App’x at 420 (quoting In re Morris, 260 F.3d 654, 664 (6th Cir. 2001)). None of
these narrow exceptions applies to this case, and Carter does not attempt to refute the warden’s

        8
          On direct appeal and in his state post-conviction petition, Carter framed this issue as one of trial court
error, not ineffective assistance of counsel. Only in federal habeas proceedings did Carter allege ineffective
assistance of trial counsel for failing to ensure that the jury received a transcript. However, this does not matter
because Carter has waived this claim.
No. 13-3996                                Carter v. Mitchell                              Page 22


arguments that this claim has been waived. Thus, we consider Carter to have waived Claim 29,
and decline to reach its merits.

       B. Whether the Ohio courts unreasonably applied federal law

       The effectiveness of Carter’s trial counsel is not precisely the question before the court
today; instead, where a state court addresses the merits of a claim, the inquiry of a federal habeas
court centers on whether that state court decision was contrary to or unreasonably applied federal
law as determined by the Supreme Court; only in those circumstances may a federal court grant
habeas relief.   See 28 U.S.C. § 2254(d)(1).        The applicable provision of AEDPA, section
2254(d), “reflects the view that habeas corpus is a ‘guard against extreme malfunctions in the
state criminal justice systems,’ not a substitute for ordinary error correction through appeal.”
Richter, 562 U.S. at 102–03 (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5 (Stevens, J.,
concurring in judgment)). The Supreme Court has held that “[s]trategic choices made after
thorough investigation of law and facts relevant to plausible options are virtually
unchallengeable.” Knowles, 556 U.S. at 124 (quoting Strickland, 466 U.S. at 690).

       Both the Ohio Court of Appeals and the Ohio Supreme Court addressed Carter’s two
unwaived ineffective assistance of counsel theories that were most recently taken up by the
district court on remand. On direct appeal, the Ohio Supreme Court ruled as follows:

                                                  IX

                                   Ineffective Assistance of Counsel

       The standard by which we review claims of ineffective assistance of counsel is
       well established. Pursuant to Strickland v. Washington (1984), 466 U.S. 668, 687,
       104 S.Ct. 2052, 2064, 80 L.Ed.2d 674, 693, in order to prevail on such a claim,
       the appellant must demonstrate both (1) deficient performance, and (2) resulting
       prejudice, i.e., errors on the part of counsel of a nature so serious that there exists
       a reasonable probability that, in the absence of those errors, the result of the trial
       would have been different. Accord State v. Bradley (1989), 42 Ohio St.3d 136,
       538 N.E.2d 373; State v. Combs, supra. Judicial scrutiny of counsel’s
       performance is to be highly deferential, and reviewing courts must refrain from
       second-guessing the strategic decisions of trial counsel. To justify a finding of
       ineffective assistance of counsel, the appellant must overcome a strong
       presumption that, under the circumstances, the challenged action might be
No. 13-3996                              Carter v. Mitchell                               Page 23


        considered sound trial strategy. Strickland at 689, 104 S.Ct. at 2065, 80 L.Ed.2d
        at 694–695; State v. Wickline (1990), 50 Ohio St.3d 114, 126, 552 N.E.2d 913,
        925. Prejudice from defective representation sufficient to justify reversal of a
        conviction exists only where the result of a trial was unreliable or the proceeding
        fundamentally unfair because of the performance of trial counsel. Lockhart v.
        Fretwell (1993), 506 U.S. 364, ––––, 113 S.Ct. 838, 842–843, 122 L.Ed.2d 180,
        189–191.
        Carter claims that ineffective assistance of his trial counsel is demonstrated by
        (1) counsel’s failure to file a Crim. R. 13 motion to consolidate his trial with that
        of Hill and Sims, and to subpoena Hill to testify; (2) counsel’s failure to obtain a
        firearms expert to provide testimony reinforcing Carter’s contention that he
        lacked intent to kill; (3) counsel’s presentation of a clinical psychologist during
        the mitigation hearing whose testimony was mixed in nature and included
        recitation of facts prejudicial to Carter; and (4) counsel’s failure to call Carter’s
        mother to testify during the mitigation hearing. None of these alleged deficiencies
        rises to the level of prejudicial deficient performance, nor otherwise meets the
        ineffective assistance of counsel criteria set forth above.

Carter, 651 N.E.2d at 977 (emphases added). The Ohio Supreme Court’s decision addressed the
merits of Carter’s ineffective assistance claims, thus triggering AEDPA deference under
§ 2254(d)(1).    Richter, 562 U.S. at 98.     In its opinion, the Ohio Supreme Court correctly
identified Strickland, which established the prevailing doctrine regarding ineffective assistance
of counsel, as the correct legal standard to be applied to ineffective assistance of counsel claims.
See Bell v. Cone, 535 U.S. 685, 698 (2002) (state court correctly identified Strickland as standard
applicable to ineffective assistance of counsel claims).

        Thus, to be entitled to relief, Carter must persuade this Court that the Ohio Supreme
Court unreasonably applied Strickland to his claims that counsel was ineffective for
“present[ing] a clinical psychologist during the mitigation hearing whose testimony was mixed in
nature and included recitation of facts prejudicial to Carter” and “failing to call Carter’s mother
to testify during the mitigation hearing.” Carter, 651 N.E.2d at 977. Carter argues that the Ohio
Supreme Court unreasonably applied Lockhart v. Fretwell, 506 U.S. 364 (1993), by “requiring a
separate inquiry into fundamental fairness when reviewing the prejudice prong of the Strickland
test.” (Pet.’s Br. at 51.)

        Lockhart concerned counsel’s failure to object at sentencing where, under
contemporaneous Eighth Circuit precedent, “a death sentence [was] unconstitutional if it [was]
No. 13-3996                               Carter v. Mitchell                            Page 24


based on an aggravating factor that duplicates an element of the underlying felony.” 506 U.S. at
367. By the time federal habeas proceedings commenced, however, the Eighth Circuit had
reversed its rule in light of contrary Supreme Court precedent. Id. at 368. Quoting liberally from
statements in Strickland to the effect that a defendant must show “that counsel’s errors were so
serious as to deprive the defendant of a fair trial, a trial whose result is reliable,” the Supreme
Court denied relief. Id. at 369 (quoting Strickland, 466 U.S. at 687). The Court reasoned that
“[t]o set aside a conviction or sentence solely because the outcome would have been different but
for counsel’s error may grant the defendant a windfall to which the law does not entitle him.” Id.
at 369-70. The opinion continued:

       We adopted the rule of contemporary assessment of counsel’s conduct because a
       more rigid requirement could dampen the ardor and impair the independence of
       defense counsel, discourage the acceptance of assigned cases, and undermine the
       trust between attorney and client. But the “prejudice” component of the
       Strickland test does not implicate these concerns. It focuses on the question
       whether counsel’s deficient performance renders the result of the trial unreliable
       or the proceeding fundamentally unfair. Unreliability or unfairness does not result
       if the ineffectiveness of counsel does not deprive the defendant of any substantive
       or procedural right to which the law entitles him.

Id. at 372 (internal quotations and citations omitted).

       Carter directs this Court’s attention to Williams v. Taylor, 529 U.S. 362 (2000), in which
the Supreme Court held that the Virginia Supreme Court had unreasonably applied Lockhart v.
Fretwell by requiring a separate inquiry into fundamental fairness “even when Williams [was]
able to show that his lawyer was ineffective and that his ineffectiveness probably affected the
outcome of the proceeding.” Id. at 393. In Williams, the Virginia Supreme Court had ruled that

       [t]he prisoner argues there “is a ‘reasonable probability’ that at least one juror
       would have been moved to spare Petitioner’s life had he heard’ the mitigation
       evidence developed at the habeas hearing that was not presented at the trial.
       Summarizing, he contends there “is a ‘reasonable probability’ that had at least one
       juror heard any of this evidence—let alone all of this evidence—the outcome of
       this case would have been different.”
No. 13-3996                              Carter v. Mitchell                               Page 25


       We reject these contentions. The prisoner’s discussion flies in the face of the
       Supreme Court’s admonition in Lockhart, supra, that “an analysis focusing solely
       on mere outcome determination, without attention to whether the result of the
       proceeding was fundamentally unfair or unreliable, is defective.”

Id. at 394 (quoting Williams v. Warden, 487 S.E.2d 194, 199 (Va. 1997)).

       The cursory opinion of the Ohio Supreme Court in this case is much less clear as to
whether the state court was requiring a separate fairness inquiry. The Ohio Supreme Court first
correctly identified the dual requirements of deficient performance and prejudice under
Strickland whereby prejudice consists of serious errors on the part of counsel raising “a
reasonable probability that, in the absence of those errors, the result of the trial would have been
different.” Carter, 651 N.E.2d at 977. The opinion merely went on to quote various glosses on
that standard, including Lockhart’s quotation of Strickland itself, regarding a fair trial and a
reliable outcome—a defendant must show errors by trial counsel so grave as to raise the
reasonable probability of a different result of the trial, i.e., that the outcome reached in the case
cannot be said to be reliable. See Strickland, 466 U.S. at 694. AEDPA “imposes a highly
deferential standard for evaluating state-court rulings, and demands that state-court decisions be
given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotations and
citations omitted). It would therefore be inappropriate to assume that the Ohio Supreme Court
engaged in a separate fairness inquiry where it does not appear to have done so.

       Carter also takes issue with the opinion of the Ohio Court of Appeals denying his post-
conviction petition. Unlike the claim for deliberately eliciting negative testimony, the Ohio
Court of Appeals addressed the merits of this claim in post-conviction proceedings because
Carter had attached an affidavit from his mother to his state post-conviction petition. In her
affidavit, Carter’s mother testified to his low IQ and approval for Supplemental Security Income
benefits based on his mental deficiencies, his school history and history of drug use, and her
unsuccessful efforts to engage schools and law enforcement to get him to go to school and stop
dealing drugs. When presented with the sole argument on appeal that the trial court erred in
dismissing the post-conviction petition without an evidentiary hearing, the Ohio Court of
Appeals denied relief:
No. 13-3996                              Carter v. Mitchell                               Page 26


       Nor are we persuaded by the challenge to defense counsel’s performance
       predicated upon counsel’s failure to call Carter’s mother to testify during the
       penalty phase of the trial. In her affidavit, Carter’s mother offered the substance
       of her testimony in mitigation had she been called to testify. The essence of her
       proposed testimony regarding Carter’s developmental, educational, interpersonal,
       and substance-abuse problems was presented through Carter’s unsworn statement
       and the testimony of the other mitigation witnesses. Thus, the evidentiary
       material offered in support of this aspect of Carter’s ninth claim for relief does not
       raise a reasonable probability that, but for this omission of counsel, the result of
       the penalty phase of the trial would have been different.

Carter, 1997 WL 705487, at *7.

       Carter argues that the Ohio Court of Appeals unreasonably applied Supreme Court
precedent because “the issue is not whether counsel should have presented Carter’s mother’s
testimony as part of the mitigation case” but rather whether the investigation supporting that
decision was itself reasonable. (Pet.’s Br. at 55.) While Carter is correct that the duty to
investigate was clearly established by this point, a review of the record shows that Carter’s post-
conviction counsel did not attack the investigation—which was more than sufficient to support
trial counsel’s decision not to call Carter’s mother to testify. See Strickland, 466 U.S. at 690–91
(discussing counsel’s duty to investigate in preparation for sentencing phase of capital trial).
Rather, Carter argued only that trial counsel was ineffective for failing to call his mother to
testify because she would have humanized her son in the eyes of the jury, and that the trial court
should have granted an evidentiary hearing on this issue. The Ohio Court of Appeals, faced only
with these narrow arguments, applied Strickland, as adopted in subsequent Ohio case law, to
determine whether her proposed testimony would have made the difference between the death
penalty and a lesser sentence.     There was nothing unreasonable in its application of the
Strickland standard.

       Accordingly, we affirm the district court’s denial of relief on Claims 28 and 29 in full.

                                         CONCLUSION

       For the reasons stated above, we AFFIRM the order of the district court denying Carter a
writ of habeas corpus, and denying him a stay of the federal habeas proceedings.